PER CURIAM.
The plaintiffs below, Martin Madorsky, et al., appeal from an order granting final summary judgment in favor of the individual defendants, Marcelino Regalado, Carmen Re-galado, and Delio Trejo. After carefully reviewing the record, we find that the existence of conflicting affidavits demonstrates that genuine issues of material fact remain to be resolved by the fact-finder and that these issues preclude entry of summary judgment. Fla.R.Civ.P. 1.510; Watson v. Hahn, 664 So.2d 1083 (Fla. 5th DCA 1995); Goodman v. Anthony, 269 So.2d 756 (Fla. 3d DCA 1972). Therefore, we reverse.
Reversed and remanded.